DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 6-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo (US 20080259314 A1) in view of Waigel (US 6365908 B1) and Yamada (JP 2002197506 A).
With regards to claims 1 and 11, Kamijo discloses an inspection device comprising: a light source 12A that irradiates excitation light; a photodetector 17A that detects radiation light emitted from a detection target 3 excited by the excitation light [0051]; a single block-shaped light guide unit 15 that allows transmission of the excitation light to the target and emitted radiation light to the photodetector (Fig. 1) and a light-blocking region 10 that prevents the excitation light from reaching the photodetector before reaching the detection target, wherein: the light source and the photodetector are disposed on one side of the light guide unit (Fig. 1). Kamijo does not explicitly teach wherein the light-blocking region is a step, the step being present between a portion of the single light guide on a side of the light source and a portion of the single light guide on a side of the photodetector, the step is formed by an excitation light incident surface being disposed so as to face the light source, a radiation light emission surface being disposed so as to face the photodetector and located closer to the other side of the single light guide or farther from the other side of the single light guide than the excitation light incident surface, and a standing surface located between the excitation light incident surface and the radiation light emission surface, and the excitation light incident surface, radiation light emission surface and the standing surface are each formed in a planar shape. However, light guides were well known in the art and conventionally provided to direct light along a desired path while minimizing light loss. Waigel teaches it was known to 
With regards to claim 6, Kamijo discloses an optical filter 16 between the light source and the light guide (Fig. 1).
With regards to claim 7, Kamijo discloses wherein the light source and the photodetector are disposed on a same board 13.
With regards to claims 8-10 and 14, Kamijo does not teach the claimed configurations. However, those skilled in the art appreciate that providing an additional sensor to perform correction/calibration measurements to ensure proper and reliable scans would have been obvious in addition to the rearrangement of parts (note that Kamijo teaches the light source being downstream of the photodetector in a direction of the motion of the target sheet during processing, .

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach a phosphorescence detection apparatus comprising: an intensity detector that controls the light source and the photodetector, and detects the intensity at least three times after stop of the irradiation with the excitation light while changing a detection time; and a phosphorescence determiner that determines whether or not the phosphorescence results from multiple types of phosphorescence having different decay time constants, based on the at least three intensities detected by the intensity detector and their detection times and/or a controller that controls the light source and the photodetector, the controller performs a first detection of the intensity at a first timing after stop of the irradiation with the excitation light, and performs subsequent detection of the intensity at a second timing subsequent to the first detection, and the second timing is a timing at which an absolute value of a difference in a ratio of the intensity detected in the first detection to the intensity detected in the subsequent detection is greater than or equal to a predetermined value, between at least two of the multiple types of phosphorescence to be recognized.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.